Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims:
Claims 59-61, 63, 64 and 67 are pending in this Office Action.
Claims 59, 64 and 67 are amended.
Claims 1-58, 62, 65-66, 68-69 are cancelled.

Response to Arguments
Applicant’s arguments, filed 05/03/2022 have been fully considered and are persuasive.  Specifically, in regards to amended claim language clarifying device is able to commence playback without interruption.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vass.  Please see citation below.
Further, based on the amendments presented the 35 USC 112 rejection is withdrawn. 

Applicant’s invention as claimed:
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 59-61 and 67 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks et al. (US 2008/0192820), herein after Brooks in view of Vass et al. (US 2013/0238740), herein after Vass.
Regarding claims 59 and 67, 
Brooks teaches a method performed at a node comprising a delivery prediction function, the method comprising: receiving a request for a content readiness estimate from a content server (see paras. 124 and 163, management system sends network capacity determination request for a content ready notification (i.e. content readiness estimate (see para. 109));
generating the content readiness estimate (see paras. 109, generating the projected delivery of content or a content ready notification (i.e. content readiness estimate) by estimating a time for when content will be available (see para. 164));
and sending the content readiness estimate to the content server for delivery to the device to prompt user input regarding commencement of delivered content in accordance with the content readiness estimate (see paras. 150 and 158, sending the content ready notification (i.e. content readiness estimate) (see para. 109) from the system to the user interface to prompt user input/acceptance regarding transmission of content in accordance with content delay or readiness expected).
Brooks fails to teach less than an entirety of the content will be delivered by the content server to a device such that the device is able to commence playback of the entirety of the content without interruption.
However, in analogous art Vass further teaches by estimating when a sufficient amount of content, less than an entirety of the content, will be delivered by the content server to a device such that the device is able to commence playback of the entirety of the content without interruption (see paras. 52-55, determining when a specified size of content (i.e. sufficient amount) (e.g. based on an upper and lower bound of un-played cached media data) is downloaded by the computer system from the server, such that the computer system is able to play less than the entire streamed media for uninterrupted progressive playback).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include less than an entirety of the content will be delivered by the content server to a device such that the device is able to commence playback of the entirety of the content without interruption as taught in Vass.  One would do so for the benefit of allowing progressive playback of content media (see para. 55).   


Regarding claim 60, 
Brooks in view of Vass teaches the limitations as described in claim 59 above.
Brooks further teaches wherein the estimating is based on a historical resource consumption of the device (see paras. 151, detection of capacity for providing content for streaming request can be based on historical bandwidth usage by subscriber).

Regarding claim 61, 
Brooks in view of Vass teaches the limitations as described in claim 59 above.
Brooks further teaches wherein the estimating is based on throughput in a current network cell of the device (see paras. 151 and 161, detection of capacity for providing content for streaming request can be based on evaluating bandwidth currently being delivered on the wireless (WSP) or cellular (CSP) network).

Claims 63 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks in view of Vass and in view of Curcio et al. (US 2012/0009890), herein after Curcio.

Regarding claim 63, 
Brooks in view of Vass teaches the limitations as described in claim 59 above.
Brooks fails to teach estimating is based on a historical mobility of the device amongst cells visited by the device.
However, in analogous art Curcio further teaches wherein the estimating is based on a historical mobility of the device amongst a plurality of network cells visited by the device (see paras. 29, 34 and 35, streaming client may be provided playback rate based on position history of device based on series of data points corresponding to mobile terminal position respective to current cell (see also, cell id) of mobile terminal in communication); 
and network conditions of the network cells visited by the device (see paras. 42 and 45, and network performance characteristics (i.e. conditions) of the per-location cells (see para. 35) route of the mobile terminal recorded thus far).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the subject matter as a whole in Brooks to include estimating is based on a historical mobility of the device amongst cells visited by the device as taught by Curcio.
One would do so for the benefit of providing geo-predictive streaming (see paras. 50).

Regarding claim 64, 
Brooks in view of Vass teaches the limitations as described in claim 63 above.
Brooks fails to teach predicting whether the device will move from a current network cell of the device is before the uninterrupted playback of the content is commenced.
However, in analogous art Curcio further teaches comprising predicting whether the device will move from a current network cell of the device is before the playback of the entirety of the content without interruption is commenced at the device based on throughput in the current network cell (see para. 60, using information from the congestion map, the geo-predictive adapter 80 may predict the network throughput at locations along a projected route, wherein the prediction is performed to determine playback rate needed and if any buffering of additional data will be needed before streaming of content).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the subject matter as a whole in Brooks to include predicting whether the device will move from a current network cell of the device is before the uninterrupted playback of the content is commenced as taught by Curcio.
One would do so for the benefit of providing geo-predictive streaming (see paras. 50).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458          

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458